Exhibit 1.1 News Release Director/PDMR Shareholding RNS Number: 3244O CSR plc 28 June 2010 CSR plc (the Company) Directors Dealing Announcement of the disposal of ordinary shares in the Company The Company announces that between Thursday 24 and Friday 25 June 2010, Mr Diosdado Banatao, a non-executive director of the Company, sold a total of 400,000 ordinary shares in the Company at a price range between £3.874 and £4.144 per share. Mr Banatao's total shareholding in the Company following this disposal is 1,190,049 ordinary shares. Ends
